DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that the product claims comprise of product-by-process limitations.  As such, should Applicants' amend these claims or add new claims to include substantial method limitations, these newly added claims may be subject to restriction by original presentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the term “modified” polyaniline renders the claim indefinite. It is unclear to the examiner what degree or involvement is considered to be “modified”.  For the purpose of this examination, any type of reaction or treatment involving polyaniline will be considered “modified” polyaniline.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 8,003,198) in view of Zeng et al. (CN 102888211).
Regarding claims 1-6, Park discloses a fabric (10) comprising a base cloth (100) and a coating layer (300), disposed on the base cloth (Fig. 1), wherein the coating layer comprises a resin matrix (col. 3, lines 33-35), and a temperature-regulating powder, with the content as claimed (col. 3, lines 28-32, Table 2).  Although Park discloses that the temperature-regulating powder is polyaniline, Park fails to explicitly disclose that it is modified polyaniline as presently claimed.
Zeng discloses a composite material for a temperature control device comprising a resin and polyaniline, wherein the polyaniline is modified by the usage of fatty acids (Abstract).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyaniline structure of Park to incorporate fatty acids, thereby results in being a modified polyaniline, as suggested by Zeng, in order to obtain a function of latent heat of phase change (Abstract).  This property allows the material to be solid and stabilized even when the temperature is higher than the phase change temperature (Abstract).  
Regarding claims 2-6, regarding the limitation “preparation method of the modified polyaniline…” with using components in claims 3-6, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Nevertheless, Zeng discloses that the modified polyaniline is prepared using a long-chain fatty acid, such as capric acid, surfactant, water and aniline as well as an oxidant.
Regarding claims 7-8, Park in view of Zeng discloses that the heat of transition of the modified polyaniline overlaps the claimed range (Zeng: claim 1), however, fails to explicitly disclose the transition temperature. However, given that transition temperature and heat of transition relates to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transition temperature of Park in view of Zeng’s modified polyaniline to be within the claimed range in order to obtain suitable effect of latent heat accumulation (Zeng: claim 1). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 8,003,198) in view of Zeng et al. (CN 102888211) and further in view of Kukarni (Tuned Conductive Coatings from Polyaniline). 
Regarding claim 9, Park and Zeng discloses a modified polyaniline as set forth above, however, fails to explicitly disclose the surface resistivity is 107-108 Ω/sq.
Kukarni discloses a polyaniline coating can be tuned from E2 to E10 Ω/sq in order to obtain excellent transparency, water, chemical and heat resistance (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Zeng’s modified polyaniline to have the surface resistivity as claimed, as suggested by Kukarni, in order to obtain excellent transparency, water, chemical and heat resistance.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/            Examiner, Art Unit 1785   

/Holly Rickman/            Primary Examiner, Art Unit 1785